DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment and Response to Restriction Requirement filed on April 12, 2019.  Claims 1-17 were elected without traverse; and claims 18-23 were withdrawn from consideration.  Thus, claims 1-17 are pending. 

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/15/2019, 10/30/2020, and 04/05/2021, have been considered.

Drawings
The drawings filed on 04/12/2019 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 1, lines 16-17 of claim 1 recites the phrase “…the environment in which the autonomous device is located…”  This is the first recitation of the phrase “the environment” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required. 
Claims 2-17 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-13, and 15-17 are rejected under 35 USC § 103 as being unpatentable over Kautz (German Patent Publication DE 10 2010028793 A1 – Provided with the IDS filed 04/15/2019, a Machine translation, generated 11/04/2021 thereof is provided with this action.); in view of Delamare (U.S. Patent Publication 2016/0276573 A1).
Regarding claim 1, Kautz, in view of Delamare, teach an autonomous device for measuring at least one characteristic of a fluid circulating in a conduit in a flow direction (Kautz: ¶1-2 [“…an 
a rotor comprising a turbine capable of being driven in rotation by the fluid, the rotor being assembled to a stator (Kautz: FIGS. 1-2; ¶36 [“…a turbine with an impeller 3 is arranged in a pipe section 1 of a pipeline…the fluid 2 flows around the impeller 3 and sets it in rotation.”]; FIGS. 4-5; ¶41 [“Electrical coils and / or permanent magnets can be attached to the blades 12 and / or to the outer ring, so that the impeller of the turbine 3 simultaneously acts as the rotor of the generator 4. In this case, the stator of the generator 4 is attached or arranged to an outer or inner (for the sake of simplicity not shown in FIG. 4) circumference of the pipe section 1.”]); 
an attachment feature allowing the stator to be fixedly placed in the conduit or at one end of the conduit, in a configuration in which an axis of rotation of the turbine is parallel to the flow direction (Kautz: FIGS. 1-2, 4-5; ¶41 [“Electrical coils and / or permanent magnets can be attached to the blades 12 and / or to the outer ring, so that the impeller of the turbine 3 simultaneously acts as the rotor of the generator 4. In this case, the stator of the generator 4 is attached or arranged to an outer or inner (for the sake of simplicity not shown in FIG. 4) circumference of the pipe section 1.”] {See above.});
a permanent magnetic field source defining a magnetic plane perpendicular to the axis of rotation of the turbine (Kautz: FIGS. 1-2, 4-5; ¶41 [“…a first position perpendicular to the direction of flow of the fluid 2…”] {See above.});
a processing circuit, electrically connected to the magneto-electric converter, and configured to employ the electric charges to acquire a measurement of a characteristic of the environment in which the autonomous device is located (Kautz: FIGS. 1-2; ¶36-38 [“The 
wherein one of the magneto-electric converter and the permanent magnetic field source is included in the stator, and the other one is included in the rotor (Kautz: FIGS. 1-2, 4-5; ¶41 {See above.});
the stator being connected to the rotor so that the reference plane of the magneto-electric converter resides in the magnetic plane generated by the permanent magnetic field source (Kautz: FIGS. 1-2; ¶36-38 [“…the impeller 3 consists of blades 12 which are attached to a shaft 5 in a rotationally symmetrical manner in a plane, the shaft being perpendicular to the plane.”]).
Kautz additionally discloses a converter having a reference plane and capable of generating electric charges (Kautz: FIGS. 1-2; ¶36-38 [“…generator 4 converts the rotational energy into electrical energy. Mechanical energy is thus withdrawn from the fluid flow and converted into electrical energy via the arrangement according to the invention. The generator 4 is electrically connected to the pipeline monitoring device 7 and thus supplies it with electrical energy.”]).
Kautz is silent as to explicitly teaching a magneto-electric converter having a reference plane and capable of transforming a variation in the reference plane of a magnetic field into a mechanical deformation capable of generating electric charges.
Delamare, in a similar field of endeavor, is directed to a power generator including a converter with an electromechanical transducer and a magnetostrictive layer to convert a variation of a magnetic field into a mechanical deformation (Delamare: Abstract.).  Therein, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a magneto-electric converter having a reference plane and capable of transforming a variation in the reference plane of a magnetic field into a mechanical deformation capable of generating electric charges, disclosed by Delamare, into Kautz, with the motivation and expected benefit of providing sufficient energy to supply the entire processing system necessary to provide measurements.  This method for improving Kautz, was within the ordinary ability of one of ordinary skill in the art based on the teachings of 

Regarding claim 2, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the permanent magnetic field source is placed in the rotor and configured to rotate with the turbine, and wherein the magneto-electric converter is placed in the stator (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.}).

Regarding claim 3, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the magneto-electric converter and the processing circuit are placed in the rotor, and wherein the permanent magnetic field source is placed in the stator (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.}).

Regarding claim 4, Kautz, in view of Delamare, teach all the limitations of the parent claim 2 as shown above.  Kautz additionally discloses the magneto-electric converter and the processing circuit are in a sealed housing (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.} {The Examiner notes that while Kautz doesn’t explicitly recite a sealed housing, a sealed housing would have been a matter of obvious design choice and would not involve patentable invention as Kautz (Kautz: FIG. 1; ¶36, ¶41) discloses positioning the monitoring device within the flow of fluid, and a sealed housing would be necessitated to prevent damage to the electronic components thereof by flow flowing around the monitoring device.}). 

claim 5, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the turbine comprises a hub and a plurality of blades attached to the hub (Kautz: FIGS. 1-2, 4-5; ¶36, ¶41 {See above.}). 

Regarding claim 6, Kautz, in view of Delamare, teach all the limitations of the parent claim 5 as shown above.  Kautz additionally discloses an orientation of the blades is adjustable (Kautz: FIGS. 1-2, 4-5; ¶41 [“The blades 12 can thus be folded from a first position perpendicular to the direction of flow of the fluid 2 into a second position…”] {See above.}). 

Regarding claim 7, Kautz, in view of Delamare, teach all the limitations of the parent claim 5 as shown above.  Kautz additionally discloses the hub comprises a curtain capable of clearing a fluid circulation passage (Kautz: FIGS. 1-2, 4-5; ¶41 [“The blades 12 can thus be folded from a first position perpendicular to the direction of flow of the fluid 2 into a second position…”] {The Examiner notes that the foldable blades of Kautz are capable of clearing a fluid circulation passage as recited in the claim(s).}). 

Regarding claim 12, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the magneto-electric converter comprises, in its reference plane, a layer of magnetizable material, and is magnetically retained in the magnetic plane generated by the permanent magnetic field source so as to form a removable assembly between the rotor and the stator (Kautz: FIGS. 1-2, 4-5; ¶12 [“…at least one impeller can comprise a ring of blades mechanically attached to a shaft.”] {The Examiner notes that the blades of Kautz are mechanically removable as recited in the claim(s).}). 

Regarding claim 13, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses the attachment feature comprise a conduit outlet, the rotor and the stator being placed inside the conduit outlet (Kautz: FIG. 6; ¶46 [“…in Fig. 6, a pipe 9 is attached as a bypass to the pipe 1 of the pipe section. This can be fluid-tight z. B. be done by welding or gluing. Depending on the material of the pipe of the pipe section 1, for. B. plastic or steel, other fastening methods are also conceivable.”]). 

Regarding claim 15, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  Kautz additionally discloses a device for modifying the flow of fluid circulating in the conduit (Kautz: FIG. 3; ¶39 [“…constriction 6 leads to an increase in the flow velocity of the fluid 2. If the impeller 3 is arranged in the area of the constriction 6, the increased flow speed of the fluid 2 leads to better power transmission…”]). 

Regarding claim 16, Kautz, in view of Delamare, teach all the limitations of the parent claim 15 as shown above.  Kautz additionally discloses the device for modifying the flow of fluid comprises flaps or a curtain, closing of which can be controlled to limit the passage area of the conduit (Kautz: FIGS. 1-2, 4-5; ¶41 {The Examiner notes that the foldable blades of Kautz are analogous to “flaps” as recited in the claim(s).} {See above.}). 

Regarding claim 17, Kautz, in view of Delamare, teach all the limitations of the parent claim 15 as shown above.  Kautz additionally discloses the turbine comprises a hub and a plurality of blades attached to the hub, and wherein the device for modifying the flow of fluid See above.}). 

Claims 10-11 are rejected under 35 USC § 103 as being unpatentable over Kautz, in view of Delamare; and further in view of Ruola (U.S. Patent Publication 2012/0006924 A1).
Regarding claim 10, Kautz, in view of Delamare, teach all the limitations of the parent claim 5 as shown above.  However, Kautz is silent as to explicitly teaching a setting angle of the blades is between 15° and 45°.
Ruola discloses rotating blade bar angles of a stator are 15 to 45 degrees for pumping a solution (Ruola: FIG. 3; ¶57 [“When the blade bar angles of the rotor are intensely pumping, in other words when the blade bar angles of the rotor are for instance 25 to 45 degrees pumping or have even greater blade bar angles, also such a solution works where the blade bar angles of the stator are 15 to 45 degrees pumping, for example. The solution does not impose other restrictions on the blade bar angles used for blade surfaces of the stator and the rotor or for parts thereof, so the blade angles can be selected basically freely in different combinations for the blade surfaces of the rotor and the stator.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a setting angle of the blades is between 15° and 45°, disclosed by Ruola, into Kautz, as modified by Delamare, with the motivation and expected benefit of providing a low the rotation speed.  This method for improving Kautz, as modified by Delamare, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ruola.  Therefore, it would have been obvious to one or ordinary skill in the art to 

Regarding claim 11, Kautz, in view of Delamare, teach all the limitations of the parent claim 10 as shown above.  Ruola discloses the setting angle of the blades is variable (Ruola: FIG. 3; ¶57 [“… the blade angles can be selected basically freely in different combinations for the blade surfaces of the rotor and the stator.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a variable setting angle of the blades, disclosed by Ruola, into Kautz, as modified by Delamare and Ruola, with the motivation and expected benefit of providing a low the rotation speed.  This method for improving Kautz, as modified by Delamare and Ruola, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ruola.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kautz and Delamare and Ruola to obtain the invention as specified in claim 11.

Claim 14 is rejected under 35 USC § 103 as being unpatentable over Kautz, in view of Delamare; and further in view of Pulskamp (U.S. Patent Publication 2008/0069699 A1).
Regarding claim 14, Kautz, in view of Delamare, teach all the limitations of the parent claim 1 as shown above.  However, Kautz is silent as to explicitly teaching at least one sensor chosen from among a temperature sensor, a CO2 or CO concentration sensor, a volatile organic particles sensor, a humidity sensor, or a turbine ID sensor.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one sensor chosen from among a temperature sensor, a CO2 or CO concentration sensor, a volatile organic particles sensor, a humidity sensor, or a turbine ID sensor, disclosed by Bech, into Kautz, as modified by Delamare, with the motivation and expected benefit of providing environmental information (temperature, humidity, degree of wear, etc.), which affect the efficiency of the generator over time, i.e., the relationship between the power generated and the speed of the fluid.  This method for improving Kautz, as modified by Delamare, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bech.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Kautz and Bech to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 8, is that, in combination with the other claim elements, providing a turbine designed to have a speed parameter of less than 
The primary reason for the indicated allowability of claim 9, is that, in combination with the other claim elements, the turbine has a strength between 0.7 and 1.  Therefore, dependent claim 9 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under section 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2009/0134631 A1, to Guerrero et al., is directed to electrical energy is produced at a remote site by converting kinetic energy from the environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFFREY P AIELLO/Examiner, Art Unit 2864